  Case 19-00865       Doc 27    Filed 08/07/19 Entered 08/07/19 16:47:58            Desc Main
                                  Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

 IN RE:
                                                                BK No. 19-01007
 MICHAEL LEE SPINNER,
                                                                   Chapter 7
          Debtor.

                                        APPEARANCE

       Abbe M. Stensland, General Counsel for Central State Bank, hereby enters her

appearance on behalf of creditor Central State Bank in the above-entitled action.

                                             CENTRAL STATE BANK


                                              /s/ Abbe M. Stensland
                                             Abbe M. Stensland AT0008831
                                             General Counsel
                                             805 – 22nd Avenue
                                             Coralville, IA 52241
                                             Email: Abbe.Stensland@centralstate.bank
                                             Telephone: 319-569-2800



                                     Certificate of Service

       I hereby certify that on August 7, 2019, I filed the foregoing document with the Clerk of
Court using EDMS, which will send notification of such filing to the following:

 David G. Baumgartner
 Attorney for Debtor




                                              /s/ Gisele N. Warner
